Exhibit 10.5(b)


AMENDMENT TO THE
BILL BARRETT CORPORATION
2012 EQUITY INCENTIVE PLAN


This Amendment (this “Amendment”) to the Bill Barrett Corporation 2012 Equity
Incentive Plan (as may be amended from time to time, the “Plan”) is made as of
February 7, 2018. Capitalized terms used herein without definition shall have
the meanings ascribed to such terms in the Plan.


WHEREAS, Section 15(c) of the Plan permits the Board to amend the Plan, subject,
in the case of amendments requiring stockholder approval under the rules of any
securities exchange on which the Shares may then be listed, to the approval by
the Company’s stockholders of such amendment;


WHEREAS, the Board desires to amend the Plan to increase the number of Shares
available for grant under the Plan and to incorporate certain other changes
recommended to the Board by the Company’s advisors;


WHEREAS, this Amendment shall be submitted to the Company’s stockholders for
approval, and shall become effective as of the date on which the Company’s
stockholders approve such Amendment (the “Effective Date”);


WHEREAS, if the Company’s stockholders fail to approve this Amendment, the
existing Plan shall continue in full force and effect;


WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of December 4, 2017 (the “Merger Agreement”), by and among the Company,
Fifth Creek Energy Operating Company, LLC, a Delaware limited liability company
(“Fifth Creek”), Red Rider Holdco, Inc., a Delaware corporation and a wholly
owned subsidiary of the Company (“Holdco”), and certain of their respective
Affiliates, pursuant to which, on the terms and subject to the conditions set
forth in the Merger Agreement, Fifth Creek and the Company shall become
subsidiaries of Holdco (collectively, the “Transactions”); and


WHEREAS, pursuant to the Merger Agreement, Holdco shall assume the Plan and all
award agreements thereunder, effective as of the consummation of the
Transactions.


NOW, THEREFORE, pursuant to Section 15(c) of the Plan, the Plan is hereby
amended as follows, effective as of the Effective Date:


1.
Section 2(g)(2) of the Plan is hereby amended and restated in its entirety to
read as follows:



(2)    Individuals who are Continuing Directors cease for any reason to
constitute at least a majority of the members of the Board; or




--------------------------------------------------------------------------------




2.
Section 4(a) of the Plan is hereby amended and restated in its entirety to read
as follows:



(a)    Maximum Shares Available. Subject to Section 4(b) and to adjustment as
provided in Section 12(a), the number of Shares that may be issued under the
Plan subsequent to the date on which the Amendment to the Plan, dated as of
February 7, 2018 (the “Plan Amendment Adoption Date”), is approved by the
Company’s stockholders (such approval date, the “Plan Amendment Effective Date”)
shall be 6,500,000, less any Shares issued under the Plan on or after Plan
Amendment Adoption Date and prior to the Plan Amendment Effective Date, and plus
any Shares that again become available for grant pursuant to Section 4(b) on or
after the Plan Amendment Adoption Date and prior to the Plan Amendment Effective
Date. After the effective date of the Plan, no additional awards may be granted
under the Prior Plans. Shares issued under the Plan shall come from authorized
and unissued Shares or treasury Shares. In determining the number of Shares to
be counted against this share reserve in connection with any Award, Substitute
Awards shall not be counted against the share reserve, nor shall they reduce the
Shares authorized for grant to a Participant in any calendar year.


3.
Section 4(b) of the Plan is hereby amended and restated in its entirety to read
as follows:



(b)    Effect of Forfeitures and Other Actions; No Liberal Share Recycling. Any
Shares subject to an Award, or to an award granted under a Prior Plan that is
outstanding on the effective date of the Plan (a “Prior Plan Award”), that is
forfeited or expires or is settled for cash shall, to the extent of such
forfeiture, expiration or cash settlement, again become available for Awards
under the Plan. Notwithstanding anything to the contrary, on or after the Plan
Amendment Effective Date, the following Shares shall not become available for
Awards again or increase the number of Shares available for grant under
Section 4(a): (i) Shares tendered by the Participant or withheld by the Company
in payment of the purchase price of a stock option issued under the Plan or a
Prior Plan, (ii) Shares tendered by the Participant or withheld by the Company
to satisfy any tax withholding obligation with respect to an Award or Prior Plan
Award, (iii) Shares repurchased by the Company with proceeds received from the
exercise of a stock option issued under the Plan or a Prior Plan, and
(iv) Shares subject to a stock appreciation right issued under the Plan or a
Prior Plan that are not issued in connection with the stock settlement of that
stock appreciation right upon its exercise.


4.
Section 4(e) of the Plan is hereby amended and restated in its entirety to read
as follows:



2

--------------------------------------------------------------------------------




(e)    ISO Limit. Subject to adjustment as provided in Section 12(a), the
maximum number of Shares that may be granted pursuant to Options intended to be
Incentive Stock Options shall be equal to the number of Shares available for
grant as of the Plan Amendment Effective Date, as set forth in Section 4(a).


5.
A new Section 4(f) is hereby added to the Plan as follows:



(f)    Limits on Director Awards. The maximum number of Shares subject to Awards
granted during a single calendar year to any Non-Employee Director, taken
together with any cash fees paid during the year to the Non-Employee Director in
respect of such individual’s service as a member of the Board during such year
(including service as a member or chair of any committees of the Board), shall
not exceed $500,000 in total value (calculating the value of any such Awards
based on the grant date fair value of such Awards for financial reporting
purposes). The independent members of the Board may make exceptions to this
limit for a non-executive chair of the Board; provided that the Non-Employee
Director receiving such additional compensation may not participate in the
decision to award such compensation.


6.
A new Section 4(g) is hereby added to the Plan as follows:



(g)    Limits on Individual Awards. Subject to adjustment as provided in
Section 12(a), no Participant may be granted Awards (excluding Cash Incentive
Awards) covering in excess of 1,500,000 Shares during any calendar year.


7.
Section 6(b) of the Plan is hereby amended and restated in its entirety to read
as follows:



(b)    Term; Minimum Vesting Requirement. Each Agreement shall set forth the
period until the applicable Award is scheduled to expire (which shall not be
more than ten years from the Grant Date), such vesting conditions as are
determined by the Committee, and any applicable performance period.
Notwithstanding any other provision of the Plan to the contrary, equity-based
Awards granted under the Plan shall vest no earlier than the first anniversary
of the date the Award is granted (excluding, for this purpose, any Substitute
Awards and Shares delivered in lieu of fully vested cash Awards); provided that,
the Committee may grant equity-based Awards without regard to the foregoing
minimum vesting requirement with respect to a maximum of five percent (5%) of
the available Share reserve authorized for issuance under the Plan pursuant to
Section 4(a) (subject to adjustment under Section 12(a)); and provided, further,
that the foregoing restriction does not apply to the Committee’s


3

--------------------------------------------------------------------------------




discretion to provide in the terms of the Award or otherwise for accelerated
exercisability or vesting of any Award, including in cases of retirement, death,
disability, or a Change in Control.


8.
Section 6(h) of the Plan is hereby amended and restated in its entirety to read
as follows:



(h)    Treatment of Dividends and Dividend Equivalents on Unvested Awards. In no
event shall dividends, dividend equivalents or other distributions be paid with
respect to Shares subject to an Option or SAR. Any dividends or distributions
paid with respect to Shares that are subject to the unvested portion of a
Restricted Stock Award will be subject to the same restrictions as the Shares to
which such dividends or distributions relate. In its discretion, the Committee
may provide in an Award Agreement for a Stock Unit Award or an Other Stock-Based
Award that the Participant will be entitled to receive dividend equivalents on
the units or other Share equivalents subject to the Award based on dividends
actually declared on outstanding Shares. The terms of any dividend equivalents
will be as set forth in the applicable Agreement, including the time and form of
payment and whether such dividend equivalents will be credited with interest or
deemed to be reinvested in additional units or Share equivalents. Dividend
equivalents paid with respect to units or Share equivalents that are subject to
the unvested portion of a Stock Unit Award or an Other Stock-Based Award will be
subject to the same restrictions as the units or Share equivalents to which such
dividend equivalents relate. The Committee may, in its discretion, provide in an
Agreement for restrictions on dividends and dividend equivalents in addition to
those specified in this Section 6(h). Nothing in this paragraph shall be
construed as a limitation on the applicability of Section 12(a) to a dividend or
distribution that is governed by such Section.


9.
The last sentence of Section 7(d)(1) (relating to Incentive Stock Options) is
hereby deleted.



10.
Section 15(b) of the Plan is hereby amended and restated in its entirety to read
as follows:



(b)    Duration of the Plan. The Plan shall remain in effect until all Shares
subject to it shall be distributed, all Awards have expired or terminated, the
Plan is terminated pursuant to Section 15(c), or the tenth anniversary of the
Plan Amendment Effective Date, whichever occurs first (the “Termination Date”).
Awards made before the Termination Date will continue to be outstanding in
accordance with their terms unless limited in the applicable Agreement.


4

--------------------------------------------------------------------------------




11.
Except as expressly amended by this Amendment, all terms and conditions of the
Plan shall remain in full force and effect. This Amendment shall be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to the principles of conflicts of laws.



[Signature Page Follows]








5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Amendment to the Bill Barrett Corporation 2012 Equity Incentive Plan, as of
the date first indicated above.
BILL BARRETT CORPORATION






By: ________________________________
Name: R. Scot Woodall
Title: Chief Executive Officer














































































[Signature Page to 2012 Equity Incentive Plan Amendment]


6